DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to election/restriction requirement filed 3/22/22 has been entered and considered.  Claims 9-16 have been cancelled. Newly admitted claims 21-28 have been entered. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 17-20, in the reply filed on 3/22/22 is acknowledged.
Allowable Subject Matter
Claims 1-8 and 17-28 are allowed over the prior art of record.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest semiconductor devices comprising: wherein the first metal strip and the second metal strip are directed to a first voltage source; wherein a distance between the second metal strip and the third metal strip is greater than a distance between the third metal strip and the fourth metal strip (claim 1), wherein the first first metal strip and the first second metal strip are directed to a first voltage source; wherein a distance between the first second metal strip and a second second metal strip immediate adjacent to the first second metal strip is greater than a distance between the second second metal strip and a third second metal strip immediate adjacent to the second second metal strip (claim 21) and a system comprising: wherein a first second metal strip is disposed over a first first metal strip; wherein the first first metal strip and the first second metal strip are directed to a first voltage source; wherein a distance between the first second metal strip and a second second metal strip immediate adjacent to the first second metal strip is greater than a distance between the second second metal strip and a third second metal strip immediate adjacent to the second second metal strip (claim 21) as described in the independent claims and in the context of their recited devices and system, along with their depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
5.	Illegems (8,836,029 B2) discloses a power transistor array designed to have a very low resistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
June 7, 2022